 Case 3:17-cr-01465-LAB Document 777 Filed 07/20/21 PageID.2103 Page 1 of 3




1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   CASE NO. 17-cr-1465-LAB-11
11
                                   Plaintiff,
12                                               ORDER DENYING MOTION TO
                       vs.                       REDUCE SENTENCE [DKT. 612,
13                                               665]
     MANUEL KIDERLEN CIFUENTES
14
     GUERRERO,
15                              Defendant.
16
17        On August 15, 2020, Defendant Manuel Kiderlen Cifuentes Guerrero
18   (“Guerrero”) pleaded guilty to international conspiracy to distribute controlled
19   substances in violation of 21 U.S.C §§ 959, 960, and 963. The Court imposed
20   a total custodial sentence of 60 months followed by 5 years of supervised
21   release. He has served about 41 months or 68.8% of his sentence and is
22   scheduled to be released from the Bureau of Prisons (“BOP”) custody on
23   May 14, 2022. Guerrero is currently serving time at FCI Coleman Medium. On
24   November 26, 2020, Guerrero moved to reduce his sentence pursuant to
25   18 U.S.C. § 3582(c)(1)(A) because his hypertension and Vitamin D deficiency
26   increase the chance of infection and serious illness from COVID-19.
27
28

                                           -1-
 Case 3:17-cr-01465-LAB Document 777 Filed 07/20/21 PageID.2104 Page 2 of 3




1          Under 18 U.S.C. § 3582(c)(1)(A), a court may modify a defendant’s term
2    of imprisonment if it concludes that “extraordinary and compelling reasons”
3    warrant a reduction after considering the factors set forth in 18 U.S.C.
4    § 3553(a). The Government opposes Guerrero’s motion, arguing that he has
5    not identified “extraordinary and compelling reasons” justifying a sentence
6    reduction. The Government contends that Guerrero doesn’t have “a serious
7    physical or medical condition” within the meaning of the Sentencing
8    Commission’s policy statement because his stated medical conditions do not
9    put him at severe risk from COVID-19. Finally, Guerrero hasn’t met his burden
10   to show that release is warranted under § 3553(a) factors. (ECF 685 at p. 8)
11         The Court agrees with the government that bare allegations of medical
12   condition alone are not sufficient to constitute the requisite “extraordinary and
13   compelling circumstances” or to warrant early release under § 3582(c)(1)(A).
14   Significantly, Guerrero doesn’t allege, nor has he made any showing, that the
15   BOP hasn’t been able to sufficiently treat his medical conditions or that his
16   removal from federal custody will accelerate his access to a COVID-19
17   vaccination. Nor has he shown that the BOP is unable to adequately safeguard
18   his health and safety during the remainder of his sentence. To the contrary,
19   medical records from the BOP establish Guerrero’s condition has been
20   properly managed. These circumstances certainly mitigate the claimed risk
21   that Guerrero will suffer COVID-19 infection and illness.
22         Additionally, the § 3553(a) factors continue to support the imposition of
23   his original sentence. Guerrero’s offense – helping transport thousands of
24   kilograms of cocaine from South and Central America to the United States in a
25   drug trafficking organization – was unquestionably serious. (ECF 685 p. 5).
26   The need to protect the public from the dangerous proliferation of drugs under
27   § 3553(a)(2)(C) and the need for deterrence under § 3553(a)(2)(B) are also
28

                                          -2-
 Case 3:17-cr-01465-LAB Document 777 Filed 07/20/21 PageID.2105 Page 3 of 3




1    strongly implicated here. These factors weigh heavily against early release and
2    predominate over considerations of Guerrero’s medical condition.
3         In sum, Guerrero hasn’t demonstrated “extraordinary and compelling
4    reasons” to warrant a reduction of sentence. His motion for early release is
5    DENIED.
6         IT IS SO ORDERED.
7
8    Dated: July 19, 2021
9                                           HONORABLE LARRY ALAN BURNS
10                                          United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -3-
